TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00845-CV


                                         J. C. C., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee



           FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
 NO. D-1-FM-12-000387, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on January 2, 2013.

By request to this Court dated January 6, 2014, Chavela V. Crain requested an extension of 10 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting extensions

of over 10 days for the filing of reporters’ records in accelerated appeals, including those from suits

for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any extensions of time

granted for the filing of the reporters’ records may not exceed 30 days cumulatively. See Tex. R.

App. P. 28.4(b)(2). Accordingly, Chavela V. Crain is hereby ordered to file the reporter’s record in

this case on or before January 17, 2014. If the record is not filed by that date, Crain may be

required to show cause why she should not be held in contempt of court.

               It is ordered on January 7, 2014.



Before Justices Puryear, Goodwin and Field